EXHIBIT 10.1

SHAREHOLDERS AGREEMENT

This SHAREHOLDERS AGREEMENT (this “Agreement”) is made and entered into as of
June 5, 2007, by and between InFocus Corporation, an Oregon corporation (the
“Company”), and Caxton Associates, L.L.C., a Delaware limited liability company
(“Caxton”), Caxton International Limited, a British Virgin Islands corporation
(“Caxton International”), and GDK Inc., a British Virgin Islands corporation
(together with Caxton and Caxton International, the “Caxton Entities”).

RECITALS

WHEREAS, on May 16, 2007, the Company announced that its President and Chief
Executive Officer had left the Company and had resigned from the Company’s board
of directors (the “Board”), effective immediately;

WHEREAS, the Board currently consists of the following six members: Messrs.
Peter D. Behrendt, Michael R. Hallman, Svein S. Jacobsen and Duane C. McDougall
(the “Pre-Caxton Directors”) and Messrs. Bernard T. Marren and John D. Abouchar
(the “Prior Caxton Designees” and, together with the Pre-Caxton Directors, the
“Incumbent Directors”); and

WHEREAS, among other things, the Company is willing under certain circumstances
to add to the Board two individuals set forth on Schedule 1 hereto (the
“Additional Caxton Designees” and, together with the Prior Caxton Designees, the
“Caxton Designees”);

WHEREAS, in consideration of the agreements of the Company and the Caxton
Entities set forth herein, among other matters, Caxton and the Company shall
enter into a confidentiality agreement (the “Confidentiality Agreement”) in the
form attached as Annex A hereto and each of the Caxton Entities shall refrain
from calling for a special meeting of the shareholders of the Company (a
“Special Meeting”) and to solicit proxies from the Companies’ shareholders (a
“Special Meeting Solicitation”) until the 2008 annual meeting of shareholders
(the “2008 Annual Meeting”); and

WHEREAS, the Company and the Caxton Entities believe that the Company may
benefit from the exchange between the Company and Caxton of certain Non-Public
Information (as defined in the Confidentiality Agreement) in connection with (a)
identifying and recruiting a new Chief Executive Officer for the Company (the
“Search Process”) and (b) pursuing its ongoing exploration of strategic
alternatives that may be available to the Company (the “Strategic Alternatives
Process”).

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I
AGREEMENTS


SECTION 1.1.                                ABANDONMENT OF SPECIAL MEETING
SOLICITATION.  NEITHER THE CAXTON ENTITIES NOR ANY OF THEIR AFFILIATES WILL,
DIRECTLY OR INDIRECTLY, (A) AT ANY TIME PRIOR TO THE COMPANY’S 2008 ANNUAL
MEETING (THE “STANDSTILL PERIOD”), DEMAND, OR ENCOURAGE ANY OTHER SHAREHOLDER OF
THE COMPANY TO DEMAND, PURSUANT TO THE COMPANY’S BYLAWS OR THE OREGON BUSINESS
CORPORATION ACT, THAT THE COMPANY CALL A SPECIAL MEETING OR (B) WITH RESPECT TO
ANY SPECIAL MEETING HELD PRIOR TO THE 2008 ANNUAL MEETING (AN “INTERIM SPECIAL
MEETING”), SOLICIT PROXIES OR CONSENTS FOR THE PURPOSE OF REMOVING DIRECTORS OR
INCREASING THE AUTHORIZED NUMBER OF DIRECTORS OF THE COMPANY OR OTHERWISE BECOME
A “PARTICIPANT,” DIRECTLY OR INDIRECTLY, IN ANY “SOLICITATION” OF “PROXIES” OR
CONSENTS FOR SUCH PURPOSE (SUCH QUOTED TERMS BEING DEFINED IN REGULATION 14A
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)). 
FOR PURPOSES OF THIS AGREEMENT, “AFFILIATE” MEANS ANY PERSON THAT DIRECTLY OR


--------------------------------------------------------------------------------



INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS, IS CONTROLLED BY, OR IS
UNDER COMMON CONTROL WITH, THE CAXTON ENTITIES.


SECTION 1.2.                                CONFIDENTIALITY AGREEMENT;
CONSULTATION.


(A)                                  SIMULTANEOUS WITH THE EXECUTION OF THIS
AGREEMENT, CAXTON AND THE COMPANY SHALL ENTER INTO A CONFIDENTIALITY AGREEMENT
(THE “CONFIDENTIALITY AGREEMENT”) IN THE FORM ATTACHED AS ANNEX A HERETO.


(B)                                 DURING THE TERM OF THE CONFIDENTIALITY
AGREEMENT, THE COMPANY SHALL, SUBJECT TO ANY EXISTING CONTRACTUAL LIMITATIONS,
PROVIDE CAXTON WITH SUCH NON-PUBLIC INFORMATION RELATING TO THE SEARCH PROCESS
AND THE STRATEGIC ALTERNATIVES PROCESS AS THE COMPANY MAY REASONABLY DETERMINE
TO BE APPROPRIATE, AND CAXTON AGREES TO CONSULT WITH AND PROVIDE TO THE COMPANY
SUCH ASSISTANCE AS CAXTON BELIEVES WOULD BE HELPFUL TO THE COMPANY IN THE
COMPANY’S PURSUIT OF THE SEARCH PROCESS AND THE STRATEGIC ALTERNATIVES PROCESS. 
CAXTON UNDERSTANDS AND ACKNOWLEDGES THAT THE COMPANY IS NOT HEREBY MAKING ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR
COMPLETENESS OF THE NON-PUBLIC INFORMATION, AND NEITHER THE COMPANY NOR ANY OF
ITS REPRESENTATIVES WILL HAVE ANY LIABILITY TO THE UNDERSIGNED OR ANY OTHER
PERSON RESULTING FROM USE OF THE NON-PUBLIC INFORMATION.  FOR THE AVOIDANCE OF
DOUBT, THE SEARCH PROCESS AND THE STRATEGIC ALTERNATIVES PROCESS SHALL BE AND
REMAIN WITHIN THE SOLE DISCRETION OF THE COMPANY, AND THE COMPANY SHALL REMAIN
SOLELY RESPONSIBLE FOR THE CONDUCT THEREOF.


SECTION 1.3.                                ADDITIONAL CAXTON DESIGNEES; COMPANY
SLATE.

(a)                                  As promptly as practicable, and in any
event within ten (10) business days following the date of this Agreement, the
Company shall take all action necessary (including the calling of a special
meeting of the Board to amend the Company’s Bylaws and approve such actions) to
increase the authorized number of directors of the Company from seven (7) to
eight (8) members and to cause the Board to nominate and elect the Additional
Caxton Designees to fill the newly created directorship and the existing vacancy
on the Board to serve until the next election of directors of the Company or
until the earlier resignation or removal of such directors.

(b)                                 In the event that, prior to the date of the
2007 Annual Meeting (as defined below), any Caxton Designee shall resign from
the Board, decide not to seek appointment to the Board or decide not to seek
election to the Board as contemplated by Section 1.3(c) of this Agreement,
Caxton shall be entitled to designate a replacement for such Caxton Designee as
a member of the Board (such replacement being a person whom Caxton believes in
good faith to be qualified to serve on the Board), and the Company shall take
all necessary action to replace such Caxton Designee with such designated
replacement as promptly as practicable.  Any such designated replacement who
becomes a Board member shall be deemed to be a Caxton Designee for all purposes
under this Agreement.

 (c)                               The Board or a nominating committee of the
Board shall nominate for election to the Board at the Company’s 2007 annual
meeting of shareholders (the “2007 Annual Meeting”) a slate of six (6)
individuals (the “Company Slate”) that shall consist of the Caxton Designees and
two (2) individuals chosen by the Pre-Caxton Directors; provided, however, that
in the event the Company hires a new Chief Executive Officer prior to the 2007
Annual Meeting, the Company Slate may be increased in number to include the new
Chief Executive Officer.  The Board shall take such action as may be necessary
so that the Board shall consist of six (6) members (or seven (7) members in
accordance with the proviso to the immediately preceding sentence) commencing
immediately following the 2007 Annual Meeting.

(d)                                 The Caxton Entities agree that, at the 2007
Annual Meeting, (i) they shall vote all shares beneficially owned by them and as
to which they have voting power as of the record date for the 2007 Annual
Meeting in favor of the Company Slate and (ii) they shall not propose an
alternative slate of directors to be elected at the 2007 Annual Meeting or
encourage or support any solicitation with respect to the election of directors
at the 2007 Annual Meeting, other than a solicitation in favor of the Company
Slate.  Caxton will use its reasonable efforts to cause the Caxton Designees to
provide, as promptly as reasonably practicable, all information relating to the
Caxton Designees (and other information, if any) to the extent required under
applicable law to be included in the

2


--------------------------------------------------------------------------------


Company’s proxy statement and any other solicitation materials to be delivered
to its stockholders in connection with the 2007 Annual Meeting or as may
reasonably be requested by the Company.

(e)                                  Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not be required to cause
the Board (or the nominating committee thereof) to nominate the Caxton Designees
unless at all times after the date hereof and prior to the 2007 Annual Meeting
the Caxton Entities and their Affiliates maintain an aggregate beneficial
ownership of at least ten (10) percent of the total number of shares of common
stock of the Company outstanding on May 1, 2007, adjusted proportionately in all
cases to reflect any stock dividend or distribution, stock split, reverse stock
split, combination, recapitalization reclassification or similar transaction
affecting the outstanding shares of common stock of the Company after the date
of this Agreement.  For all purposes of this Agreement, “beneficial ownership”
(and its correlative terms) shall be determined in accordance with the rules
promulgated by the Securities and Exchange Commission under Section 13(d) of the
Exchange Act.

(f)                                    At any time prior to the 2007 Annual
Meeting applicable to the Caxton Entities, at the request of the Company, Caxton
shall certify to the Company in writing the number of shares of Common Stock
beneficially owned by the Caxton Entities.

(g)                               Upon becoming directors of the Company, each
Caxton Designee shall be subject to the Company’s insider trading guidelines and
other policies governing the Board to the same extent as any other member of the
Board.


SECTION 1.4.                                ANNUAL MEETING.  EXCEPT AS OTHERWISE
EXPRESSLY AGREED TO IN WRITING BY CAXTON, THE COMPANY SHALL HOLD THE 2007 ANNUAL
MEETING NO LATER THAN JULY 31, 2007.


SECTION 1.5.                                PUBLICITY.  PROMPTLY FOLLOWING THE
EXECUTION OF THIS AGREEMENT, THE COMPANY AND THE CAXTON ENTITIES SHALL PREPARE
AND ISSUE A JOINT PRESS RELEASE IN THE FORM ATTACHED HERETO AS ANNEX B. 
THEREAFTER, THE COMPANY AND THE CAXTON ENTITIES SHALL USE THEIR REASONABLE
EFFORTS TO CONSULT WITH EACH OTHER BEFORE ISSUING ANY PRESS RELEASE OR OTHERWISE
MAKING ANY PUBLIC STATEMENT ABOUT THE EXECUTION OR TERMS OF THIS AGREEMENT.


ARTICLE II  MISCELLANEOUS PROVISIONS


SECTION 2.1.                                REPRESENTATIONS AND WARRANTIES.

(a)                                  Each of the parties hereto represents and
warrants to the other party that:

(I)                                     SUCH PARTY HAS ALL REQUISITE AUTHORITY
AND POWER TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY,

(II)                                  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL REQUIRED ACTION ON THE PART OF SUCH PARTY AND
NO OTHER PROCEEDINGS ON THE PART OF SUCH PARTY ARE NECESSARY TO AUTHORIZE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY,

(III)                               THIS AGREEMENT HAS BEEN DULY AND VALIDLY
EXECUTED AND DELIVERED BY SUCH PARTY AND CONSTITUTES THE VALID AND BINDING
OBLIGATION OF SUCH PARTY ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS
TERMS, AND

(IV)                              THIS AGREEMENT WILL NOT RESULT IN A VIOLATION
OF ANY TERMS OR PROVISIONS OF ANY AGREEMENTS TO WHICH SUCH PERSON IS A PARTY OR
BY WHICH SUCH PARTY MAY OTHERWISE BE BOUND OR OF ANY LAW, RULE, LICENSE,
REGULATION, JUDGMENT, ORDER OR DECREE GOVERNING OR AFFECTING SUCH PARTY.

3


--------------------------------------------------------------------------------


(b)                                 The parties hereto acknowledge, warrant and
represent that they have carefully read this Agreement, understand it, have
consulted with and received the advice of counsel regarding this Agreement,
agree with its terms, are duly authorized to execute it and freely, voluntarily
and knowingly execute it.


SECTION 2.2.                                GENERAL.

(a)                                  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and the
respective successors, personal representatives and assigns of the parties
hereto.

(b)                                 This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersedes all prior and contemplated arrangements and understandings with
respect thereto.

(c)                                  This Agreement may be signed in
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same Agreement.

(d)                                 All notices and other communications
required or permitted hereunder shall be effective upon receipt and shall be in
writing and may be delivered in person, by telecopy, electronic mail, express
delivery service or U.S. mail, in which event it may be mailed by first-class,
certified or registered, postage prepaid, addressed to the party to be notified
at the respective addresses set forth below, or at such other addresses which
may hereinafter be designated in writing:

If to the Company:

InFocus Corporation

27500 S.W. Parkway Avenue
Wilsonville OR 97070

Attention: Roger Rowe, Secretary

Fax No.: (503) 685-8838
Email: Roger.Rowe@infocus.com

with a copy to:

Garvey Schubert Baer
11th Floor
121 S.W. Morrison Street
Portland, OR 97204
Attention: Bruce A. Robertson, Esq.
Fax No.: (503) 226-0259
Email: brobertson@gsblaw.com

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Mario Ponce, Esq.
Fax No.: (212) 455-2502
Email: mponce@stblaw.com

If to Caxton:

Caxton Associates, L.L.C.
731 Alexander Road, Building 2
Princeton, NJ 08540
Attention: Scott B. Bernstein, Esq.

4


--------------------------------------------------------------------------------


 

Fax No.:  (609) 419-0470
Email: bernstein@caxton.com

with a copy to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Michael A. Schwartz
Fax No.: (212) 728-9267
Email: mschwartz@willkie.com

(e)                                  This Agreement and the legal relations
hereunder between the parties hereto shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed therein, without giving effect to the principles of conflicts of
law thereof.

(f)                                    Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid, but
if any provision of this Agreement is held to be invalid or unenforceable in any
respect, such invalidity or unenforceability shall not render invalid or
unenforceable any other provision of this Agreement.

(g)                                 It is hereby agreed and acknowledged that it
will be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved person will be irreparably
damaged and will not have an adequate remedy at law.  Any such person,
therefore, shall be entitled to injunctive relief, including specific
performance, to enforce such obligations, without the posting of any bond, and,
if any action should be brought in equity to enforce any of the provisions of
this Agreement, none of the parties hereto shall raise the defense that there is
an adequate remedy at law.

(h)                                 Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as any other party hereto reasonably may request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

(i)                                     Each of the parties hereto hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of New York and of the United States of America, in
each case located in the County of New York, for any action, proceeding or
investigation in any court or before any governmental authority arising out of
or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any action, proceeding or investigation relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by registered mail to its respective address set forth in
this Agreement shall be effective service of process for any action, proceeding
or investigation brought against it in any such court.  Each of the parties
hereto hereby irrevocably and unconditionally waives any objection to the laying
of venue of any action, proceeding or investigation arising out of this
Agreement or the transactions contemplated hereby in the courts of the State of
New York or the United States of America, in each case located in the County of
New York, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, proceeding or
investigation brought in any such court has been brought in an inconvenient
forum.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

5


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED AND DELIVERED THIS
AGREEMENT AS OF THE DAY AND YEAR FIRST WRITTEN ABOVE.

 

INFOCUS CORPORATION

 

 

 

By:

/s/

Roger Rowe

 

 

 

  Name:

        Roger Rowe

 

 

 

  Title:

        Vice President and Chief Financial Officer

 

 

 

 

 

 

 

CAXTON ASSOCIATES, L.L.C.

 

 

 

By:

/s/ John Forbes

 

 

 

  Name:

        John Forbes

 

 

  Title:

        Chief Financial Officer

 

 

 

 

 

 

 

 

 

CAXTON INTERNATIONAL LIMITED

 

By: Caxton Associates, L.L.C., Attorney-in-Fact

 

 

 

 

 

 

 

By:

/s/ John Forbes

 

 

 

  Name:

        John Forbes

 

 

  Title:

        Chief Financial Officer

 

 

 

 

 

 

 

 

 

GDK, INC.

 

By: A.R.T. Advisors, LLC, Attorney-In-Fact

 

 

 

 

 

 

 

By:

/s/

Andrew Waldman

 

 

 

  Name:

        Andrew Waldman

 

 

 

  Title:

        Authorized Representative

 

 

6


--------------------------------------------------------------------------------


Schedule 1

Bruce Berkoff

Robert B. Ladd


--------------------------------------------------------------------------------


Annex A

CONFIDENTIALITY AGREEMENT

This Confidentiality Agreement (this “Agreement”) is entered into as of this
5th day of June, 2007, between InFocus Corporation, an Oregon corporation (the
“InFocus”), and Caxton Associates, L.L.C., a Delaware limited liability company
(“Caxton”).

WHEREAS, InFocus is currently (a) seeking to identify and recruit a new Chief
Executive Officer (the “Search Process”) and (b) pursuing its ongoing
exploration of strategic alternatives that may be available to InFocus (the
“Strategic Alternatives Process”); and

WHEREAS, pursuant to that certain Shareholders Agreement entered into as of the
date hereof between InFocus and the Caxton Entities (as defined therein),
InFocus has agreed to provide to Caxton, subject to existing contractual
limitations, certain Non-Public Information (as defined herein) relating to the
Search Process and the Strategic Alternatives Process, and Caxton has agreed to
provide certain assistance in connection therewith.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1.                                          In consideration for, and as
a condition of such information being furnished to Caxton and its officers,
members, control persons, employees, agents, financial and other advisors
(including, without limitation, attorneys and any representatives of such
advisors) (collectively, “Representatives”), Caxton agrees to treat any
information that is furnished to it or to its Representatives by or on behalf of
InFocus concerning the Search Process and the Strategic Alternatives Process,
together with any notes, analyses, compilations, studies, interpretations,
documents or records containing, referring, relating to, based upon or derived
from such information, in whole or in part (collectively, the “Non-Public
Information”), in accordance with the provisions of this Agreement.

Section 2.                                          The term “Non-Public
Information” does not include information that (i) is or becomes generally
available to the public other than as a result of a disclosure by Caxton or its
Representatives in violation of their obligations hereunder, (ii) was within
Caxton’s possession prior to its being furnished to it or is independently
developed by Caxton or its Representatives without violation of their
obligations hereunder, or (iii) becomes available to Caxton on a
non-confidential basis from a source other than InFocus or any of its
Representatives; provided, that in the case of (ii) and (iii) above, the source
of such information was not known by Caxton to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to InFocus or any other party with respect to such information.

Section 3.                                          Caxton hereby agrees that it
and its Representatives shall use the Non-Public Information solely for the
purpose of assisting in the Search Process and the Strategic Alternatives
Process, that the Non-Public Information received or generated by it or its
Representatives will be kept confidential and that neither Caxton nor its
Representatives will disclose any of the Non-Public Information in any manner
whatsoever to any other person not bound hereby; provided, however, that (i)
Caxton may make any disclosure of such information to which InFocus gives its
prior written consent, and (ii) any of such information may be disclosed to
Representatives who need to know such information in connection with the Search
Process or the Strategic Alternatives Process and who are provided with a copy
of this Agreement and agree to be bound by the terms hereof to the same extent
as if they were parties hereto.  In any event, Caxton shall be responsible for
any breach of this Agreement by its Representatives and agrees, at its sole
expense, to take all reasonable measures to restrain its Representatives from
prohibited or unauthorized disclosure or use of the Non-Public Information.


--------------------------------------------------------------------------------


Section 4.                                          Caxton hereby agrees that,
without the prior written consent of InFocus, neither it nor its Representatives
will disclose to any other person any of the terms, conditions or other facts
with respect to the Search Process or the Strategic Alternatives Process,
including the status thereof; provided, however, that Caxton and its
Representatives may disclose such matters to, and may discuss such matters with,
directors of InFocus and the officers and financial and other advisors of
InFocus who are participating in the Search Process or the Strategic
Alternatives Process.

Section 5.                                          In the event that Caxton or
any of its Representatives becomes legally compelled by law, regulation,
regulatory authority or other applicable judicial or governmental body to
disclose any Non-Public Information, or to disclose any matter referred to in
Section 4 above, Caxton will provide InFocus with prompt written notice of such
request or requirement so that InFocus may seek an appropriate protective order
or other appropriate remedy, if available, and/or waive compliance with the
terms of this Agreement.  If, failing the entry of a protective order or other
remedy (and whether or not InFocus grants a waiver hereunder), Caxton or any of
its Representatives is required to disclose Non-Public Information or any matter
referred to in Section 4 above, it may disclose only that portion of the
Non-Public Information or of any such matter that it is required to disclose
which, upon advice from counsel is legally required to be disclosed and will
exercise all reasonable efforts to preserve the confidentiality of such
Non-Public Information and any matter referred to in Section 4 above.  In any
event, neither Caxton nor any of its Representatives will oppose action by
InFocus to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded the Non-Public Information or any
matters referred to in Section 4 above.  Notwithstanding the foregoing, if
Caxton is advised by counsel that Caxton is required to make disclosure of any
matter referred to in Section 4 above in an amendment to its Schedule 13D under
the Exchange Act with respect to InFocus, Caxton may disclose in any such
amendment only that portion of such matter that it is advised by counsel that it
is legally required to disclose.

Section 6.                                          Caxton’s obligations under
this Agreement (including, without limitation, its obligations under Sections 3
and 4 hereof) shall remain in effect from the date hereof through the earlier of
July 31, 2007 and the date of the 2007 annual meeting of the InFocus
shareholders (the “Term”).

Section 7.                                          Caxton hereby confirms that
it understands, and will advise its Representatives who do not already
understand and who receive Non-Public Information, that the federal securities
laws prohibit any person who has received from InFocus material, non-public
information concerning InFocus (such as may be included in the Non-Public
Information) from purchasing or selling securities of InFocus or its affiliates
or from disclosing such information to any other person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or
sell such securities so long as such information remains material and
non-public. Caxton further confirms that it understands, and will advise its
Representatives who receive Non-Public Information, that this Agreement is being
entered into in accordance with Rule 100 of Regulation FD under the federal
securities laws.

Section 8.                                          No provision of this
Agreement shall be waived or amended except by the written consent of each party
hereto, which consent shall explicitly make such waiver or amendment.  Any
attempted waiver or modification in violation of this provision shall be void.

Section 9.                                          Money damages would not be a
sufficient remedy for any breach of this Agreement by Caxton or any of its
Representatives, and InFocus shall be entitled to equitable relief, including
injunction and specific performance, as a remedy for any such breach.  Such
remedies shall not be deemed to be the exclusive remedies for a breach of this
Agreement but shall be in addition to all other remedies available at law or
equity to InFocus.

Section 10.                                   This Agreement and all disputes or
controversies arising out of or related to this Agreement shall be governed by
and construed in accordance with the internal laws of the State of New York,
without reference to its conflicts of law principles (other than Section 5-1401
of the General Obligations Law of the State of New York).

2


--------------------------------------------------------------------------------


Section 11.                                   Each party hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America located in the City
and County of New York for any actions, suits or proceedings arising out of or
relating to this Agreement and agree (i) not to commence any action, suit or
proceeding relating thereto except in such courts, (ii) to waive any defenses as
to personal jurisdiction of such courts and (iii) that service of any process,
summons, notice or document by U.S. registered mail to the respective addresses
set forth herein shall be effective service of process for any action, suit or
proceeding brought against either party in any such court.  Each party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement in the courts of
the State of New York or the United States of America located in the City and
County of New York and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 12.                                   The provisions of this Agreement
shall be severable in the event that any of the provisions hereof are held by a
court of competent jurisdiction to be invalid, void or otherwise unenforceable,
and the remaining provisions shall remain enforceable to the fullest extent
permitted by law.

Section 13.                                   This Agreement may be executed in
any number of counterparts (including by facsimile or other electronic copy) and
each of such counterparts shall for all purposes be deemed original, and all
such counterparts shall together constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

CAXTON ASSOCIATES, L.L.C.

 

 

 

 

 

By:

/s/John Forbes

 

 

 

Name: John Forbes

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

INFOCUS CORPORATION

 

 

 

 

 

 

 

By:

/s/Roger Rowe

 

 

 

Name: Roger Rowe

 

 

Title:   Vice President and Chief Financial Officer

 

3


--------------------------------------------------------------------------------


Annex B

Investor Relations Contacts

 

Public Relations Contacts:

Roger Rowe

 

Martin Flynn

Chief Financial Officer

 

InFocus Corporation

InFocus Corporation

 

(503) 685-8112

(503) 685-8933

 

 



 

Caitlin Fox

 

 

Edelman

 

 

(503) 471-6826

 


INFOCUS® COMPLETES SHAREHOLDER AGREEMENT WITH CAXTON ASSOCIATES

Company Slate of Directors Set for 2007 Annual Meeting

WILSONVILLE, Ore., June 6, 2007 – InFocus® Corporation (NASDAQ: INFS) today
announced that on June 5, 2007 it entered into a Shareholder Agreement (the
“Shareholder Agreement”) with Caxton Associates L.L.C. (“Caxton”), its largest
shareholder, regarding composition of the Board of Directors and nominations for
the election of Directors at its 2007 Annual Meeting scheduled for July 31,
2007.

Background

On February 23, 2007, the Company entered into a Settlement Agreement with
Caxton whereby Caxton agreed to abandon its plans to call a special meeting of
the Company’s shareholders in exchange for the Company agreeing to allow Caxton
to name up to two designees to the Board of Directors if certain conditions were
not met by April 13, 2007.  Pursuant to that agreement, Caxton named two
designees, J.D. Abouchar and Bernard Marren, and the Company appointed them to
its Board of Directors on April 17, 2007 after reviewing their qualifications.

Shareholder Agreement

Under the Shareholder Agreement, the Company agreed to allow Caxton to
immediately name two additional designees to the Board of Directors.  Caxton has
named Bruce Berkoff and Robert B. Ladd as its designees.  The Company has
reviewed the qualifications of the designees and today formally appointed the
designees to the Board, bringing the total number of directors from six to
eight.

Further, pursuant to the Shareholder Agreement, the Company has agreed to
nominate a slate of individuals for election to the Board at the Company’s 2007
Annual Meeting consisting of the four Caxton designees, two of the current
directors who are not Caxton designees, and the new Chief Executive Officer of
the Company should one be hired prior to the 2007 Annual Meeting.  In addition,
the Company and Caxton entered into a confidentiality agreement allowing the
parties to share certain information concerning the ongoing strategic
alternatives process as well as the search process for a new Chief Executive
Officer.

New Directors

Mr. Berkoff is currently Chairman of the LCD TV Association, a global
not-for-profit trade association.   From late 2005 through late 2006, Mr.
Berkoff was CEO and later Chairman of Enuclia Semiconductor, a fabless
semiconductor company in the HDTV video processor industry.  From 1999 through
late 2005, Mr. Berkoff served as Executive Vice President and Chief Marketing
Officer for LG.Philips, one of the worlds leading LCD manufacturers.  In
addition, Mr. Berkoff serves as a member of the Board of Directors of Uni-Pixel,
Inc. (OTC Bulletin Board:UNXL), a developer of flat panel color display
technology, based in Woodlands, Texas and TVIA (NASDAQ:TVIA), a fabless
semiconductor company focused on digital display processors for televisions
based in Santa Clara, California.  Mr. Berkoff has over 25 years of experience
in the technology industry and earned a bachelors degree in physics from
Princeton University and a graduate degree in biophysics from the University of
California, Berkeley.

Mr. Ladd is presently Managing Member of Laddcap Value Associates LLC, which
serves as General Partner of Laddcap Value Partners LP.  Prior to forming his
private investment partnership, Mr. Ladd was a Managing Director at the
investment management firm Neuberger Bermanfrom 1986 through 2002 where he
served as a securities analyst and portfolio manager for various high net worth
clients of the firm.  In addition, Mr. Ladd serves as a member of the Board of
Directors of Delcath Systems, Inc.

1


--------------------------------------------------------------------------------


(NASDAQ:DCTH), a development stage company developing a drug delivery system for
the introduction of chemotherapy agents.  Mr. Ladd is a Chartered Financial
Analyst and has over 20 years of experience in the investment management field
and earned a bachelors degree in economics from the Wharton School, University
of Pennsylvania and a Masters in Business Administration from Northwestern
University’s Kellogg School of Management.

2007 Annual Meeting Election of Directors

On June 6, 2007, the Board of Directors nominated the slate of individuals to
stand for election to the Board of Directors at the Company’s upcoming 2007
Annual Meeting scheduled for July 31, 2007.  Michael Hallman, currently the
Board’s lead independent director, and Peter Behrendt, currently chairman of the
compensation committee of the board, will stand for reelection along with J.D.
Abouchar, Bernard Marren, Bruce Berkoff, and Robert Ladd.  The Company plans to
mail its proxy statement for its 2007 Annual Meeting on or about June 20, 2007
to shareholders of record as of June 5, 2007.

“We felt it was important to reach an accord with Caxton regarding composition
of the Board prior to our 2007 Annual Meeting to avoid the distraction of a
potential proxy contest,” said Mike Hallman, lead independent director of
InFocus.  “We have been pleased with the constructive approach and contributions
of J.D. Abouchar and Bernie Marren, the initial Caxton board designees, and have
confidence that Bruce Berkoff and Robert Ladd will bring additional relevant
experience that will benefit the Company moving forward,” Hallman concluded.

Ross Taylor, Managing Director of Caxton, added: “We are very pleased with the
accomplishments of the recently restructured board of directors.  We are
confident that, in the near future, the board, as newly reconstituted, will be
able to take the further steps necessary to close the significant valuation gap
we believe exists between the Company’s underlying value and its current stock
price.”

Forward-Looking Statements

This press release includes forward-looking statements.  Investors are cautioned
that all forward-looking statements involve risks and uncertainties and several
factors could cause actual results to differ materially from those in the
forward-looking statements.  Investors are directed to the Company’s filings
with the Securities and Exchange Commission, including the Company’s 2006 Form
10-K and 2007 Form 10-Q’s, which are available from the Company without charge,
for a more complete description of the risks and uncertainties relating to
forward-looking statements contained herein as well as to other aspects of the
Company’s business.  The forward-looking statements contained in this press
release speak only as of the date on which they are made and neither the Company
nor any other person undertakes any obligation to update any forward looking
statements to reflect events or circumstances after the date of this press
release.

About InFocus Corporation

InFocus® Corporation (NASDAQ: INFS) is the industry pioneer and worldwide leader
in the projection market today. Over twenty years of experience and engineering
breakthroughs are at work here, constantly improving what you see in the
marketplace, and delivering immersive audio visual impact in home entertainment,
business and education environments. As the inventor and leader in the category,
we focus on making the presentation of ideas, information and entertainment a
vivid, unforgettable experience. We believe our innovation and products set the
standard for what a big picture experience should be like.

InFocus Corporation’s global headquarters are located in Wilsonville, Oregon,
USA, with regional offices in Europe and Asia. For more information, visit the
InFocus Corporation web site at www.infocus.com or contact the Company toll-free
at 800.294.6400 (U.S. and Canada) or 503.685.8888 worldwide.

InFocus, IN, Proxima, LiteShow, LP, ASK, ScreenPlay, Play Big, Work Big, Learn
Big and The Big Picture are either registered trademarks or trademarks of
InFocus Corporation in the U.S. and abroad.  “DLP” is a trademark of Texas
Instruments.

2


--------------------------------------------------------------------------------